Citation Nr: 0105829	
Decision Date: 02/27/01    Archive Date: 03/02/01

DOCKET NO.  00-02 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1967 to 
December 1969.  This matter comes to the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
Los Angeles Regional Office (RO) October 1999 rating decision 
which granted service connection for PTSD, assigning it a 30 
percent rating, effective September 15, 1997.


FINDING OF FACT

The veteran's service-connected PTSD is manifested by 
symptoms including nightmares, unprovoked flashbacks, 
increased startle response, panic attacks, anxiety, 
depression, irritability, outbursts of anger and violence, 
suicidal ideations, and social isolation and inability to 
maintain social relationships with people; it is productive 
of total occupational and social impairment.


CONCLUSION OF LAW

The schedular criteria for a 100 percent rating for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000), (to be codified at 38 U.S.C.A. § 5103A).  A review of 
the record indicates that the available evidence pertinent to 
the veteran's increased rating claim contains sufficient 
information to rate his disability in accordance with the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204 (1994).

Disability ratings are based, as far as practicable, on 
average impairment of earning capacity attributable to 
specific disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2000).  Generally, the degrees of disability specified are 
considered adequate to compensate for loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  

Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  
38 C.F.R. § 4.10 (2000).  If there is a question as to which 
of two evaluations should apply, the higher rating is 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is assigned.  38 C.F.R. § 4.7 (2000).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed in 
appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim, 
as opposed to a new claim for increase.  Fenderson v. West, 
12 Vet. App. 119 (1999).

Impairment of social and industrial skills indicates an 
inability to adapt to various social and industrial 
environments.  In evaluating the appellant's social and 
industrial adaptability, those abnormalities of conduct, 
judgment, and emotional reactions which affect economic 
adjustment, i.e., which produce impairment of earning 
capacity are considered.  Social inadaptability, reflecting 
the ability to establish healthy interpersonal relationships, 
is evaluated only as it affects industrial adaptability.  38 
C.F.R. § 4.129.

The severity of disability is based on actual symptomatology, 
as it affects social and industrial adaptability.  Two of the 
most important determinants of disability are time lost from 
gainful work and decrease in work efficiency.  VA must not 
underevaluate the emotionally sick veteran with a good work 
record, nor must it overevaluate his or her condition on the 
basis of a poor work record not supported by the psychiatric 
disability picture.  It is for this reason that great 
emphasis is placed on the full report of the examiner, 
descriptive of actual symptomatology.  The record of history 
and complaints is only preliminary to the examination.  The 
objective findings and the examiner's analysis of the 
symptomatology are the essentials.  The examiner's 
classification of the disease as "mild," "moderate," or 
"severe" is not determinative of the degree of disability, 
but the report and the analysis of the symptomatology and the 
full consideration of the whole history by the rating agency 
will be.  38 C.F.R. § 4.130.

Service connection for PTSD was granted by RO rating decision 
in October 1999, and a 30 percent rating was assigned.  That 
decision was based on the veteran's service records and post-
service clinical evidence (consisting of VA and private 
medical records from February 1970 to September 1997) 
diagnosing PTSD and relating its onset to his active service 
period.

In September 1997, S. Einhorn, Ph.D., indicated that he 
treated the veteran due to his PTSD-related symptoms and 
impairment.  Reportedly, he had symptoms including 
nightmares, frequent flashbacks (lasting up to several hours 
in duration), hypervigilance, poor concentration, anxiety, 
social isolation, difficulty interacting with people, 
outbursts of anger, frequent thoughts of "self-
destruction," suicidal ideation, and outbursts of violence.  
On examination, the veteran was oriented to place, but his 
orientation to time was impaired by frequent dissociative 
episodes; he was aware of his anxiety as evidenced by 
avoidance, watchfulness, and paranoia.  Severe, chronic PTSD 
was diagnosed, and Global Assessment of Functioning (GAF) 
score of 45 was assigned.  Dr. Einhorn opined that the 
veteran was disabled and unable to work.

On VA general medical examination in December 1997, the 
veteran indicated that he received intermittent psychiatric 
treatment and was on medication for his PTSD, noting that he 
continued to experience symptoms including flashbacks, 
insomnia, panic attacks, social isolation, and outbursts of 
anger.  Reportedly, he was unemployed and unable to hold a 
job and, when he did work in the past, he worked various odd 
jobs.  On examination, PTSD was diagnosed.

Private medical records from November 1996 to February 1998 
document treatment for various symptoms and impairment 
unrelated to the veteran's service-connected PTSD but, in 
June 1997 and thereafter, the presence of PTSD was indicated.

On VA psychiatric examination in March 1998, the veteran 
reported outbursts of anger, violence, and inability to deal 
with people in authority positions, preventing him from being 
able to maintain steady employment.  Reportedly, he had not 
worked since 1995 and, prior to that, he never kept a job 
longer than about 6 months.  He indicated that he had a 
history of two failed marriages and that he was unable to 
have close relationships with people due to his "chaotic" 
emotions and unwillingness to trust anyone (but he 
characterized the relationship with his children as 
"positive").  His pertinent symptoms reportedly included 
frequent nightmares, sleep impairment, frequent and 
unprovoked flashbacks, impaired concentration, irritability, 
avoidance of stimuli reminding him of his traumatic 
experiences, hypervigilance in public places, increased 
startle response, depression and frequent crying spells, 
suicidal ideation, and "continuous" anger.  On examination, 
his demeanor was "extremely tense and he [was] almost rigid 
in posture;" he was depressed, tearful, and his voice was 
shaking, but he was "clearly trying to control himself."  
PTSD was diagnosed, and GAF score of 32 was assigned 
(indicative of major impairment in thinking and mood).  The 
examiner opined that the veteran's PTSD rendered him unable 
to hold a job or establish intimate relationships with 
people; he appeared "completely disabled" by PTSD.  

In March 1998, J. Schneider, M.D., indicated that she treated 
the veteran's "severe" PTSD, manifested by symptoms 
including flashbacks, nightmares, hypervigilance, anxiety 
bordering on paranoia, irritability, mood lability, insomnia, 
depression, suicidal ideation, and "extreme" difficulty 
with interpersonal interactions.  His PTSD was reportedly 
productive of severe impairment in both occupational and 
social settings despite "intense" treatment.  

In March 1998, Dr. Einhorn indicated that the veteran 
continued to receive psychiatric treatment, therapy, and 
medication due to his PTSD, but the disorder continued to 
negatively affect his daily life.  Reportedly, he continued 
to exhibit symptoms including hypervigilance, social 
isolation, and distrust of people.  Dr. Einhorn opined that 
the veteran's PTSD remained unchanged since September 1997, 
and that he continued to be unable to work or seek 
employment.

Currently, the veteran's service-connected PTSD is rated 
under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2000), and a 
30 percent evaluation is assigned consistent with evidence of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation will be assigned under Diagnostic 
Code 9411 where there is evidence of occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation will be assigned 
under the Code 9411 where there is evidence of occupational 
and social impairment with deficiencies in most areas such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work-like 
setting); inability to establish and maintain effective 
relationships.  A 100 percent rating is assignable under Code 
9411 where there is total occupational and social impairment, 
due to symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal hygiene); 
disorientation to time and place; memory loss for names of 
close relatives, own occupation, or own name.

Based on the entire record, the Board finds that a 100 
percent rating for the veteran's service-connected PTSD is 
warranted.  The evidence reveals that he receives ongoing 
treatment and therapy, and uses prescription medication for 
his PTSD symptomatology, which includes nightmares, frequent, 
prolonged, and unpredicted flashbacks, anxiety, depression, 
outbursts or anger and violence, increased startle response, 
social isolation and difficulty interacting with people, and 
inability to get along with people in authority position; in 
1997 and 1998, GAF scores of 32 and 45 were assigned.  

As discussed above, the schedular criteria for a 100 percent 
rating for PTSD under Diagnostic Code 9411 require that the 
disability be productive of total occupational and social 
impairment.  In this case, competent medical evidence, as 
discussed in more detail above, indicates that the veteran is 
unable to work and effectively function in social settings 
due to his PTSD-related impairment.  Consistent with the 
available medical opinions of record, and consistent with and 
uncontradicted by the entirety of the medical evidence of 
record, the Board believes that the severity of his service-
connected PTSD more nearly approximates the criteria for a 
100 percent rating under Code 9411.




ORDER

A 100 percent schedular rating for PTSD is granted, subject 
to the law and regulation governing the payment of monetary 
awards.




		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

 


